Citation Nr: 1501257	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  11-31 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to June 1962 and from September 1966 to October 1975.  He has verified service in Vietnam from April 1971 to March 1972.  He is a recipient of the Purple Heart and Combat Infantryman Badge.  He also has Reserves service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  RO jurisdiction presently resides with Montgomery, Alabama.

In April 2013, the Veteran testified before the undersigned at a Board hearing held via videoconference; a transcript of that hearing is of record.

In May 2014, this matter was remanded for further evidentiary development.


FINDINGS OF FACT

1. Hypertension was not manifest during service or within one year of separation from service, and is not otherwise related to service.  

2. Hypertension is not caused or aggravated by service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated during service, nor may this disability be presumed to have been incurred in or aggravated during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2. Hypertension is not proximately due to, the result of, or aggravated by service connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letter sent to the Veteran in March 2009 prior to the adjudication of the claim.  The claim was last adjudicated by way of a supplemental statement of the case in October 2014.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records for the Veteran's periods of Reserves service, post-service medical records, and lay statements have been associated with the record.  The Board notes that there are service treatment records for the Veteran's active duty service periods that are unavailable.  A June 2003 VA Request for Information form indicates a response that service treatment records are unavailable.  In subsequent VCAA letters, the Veteran was notified of the types of evidence that he could submit to substantiate his claim.  Most recently, the Veteran received a VCAA letter in May 2014, and again in June 2014, and he responded that he has given all of the remaining information that will support his claim and that he had no other information or evidence to give to VA.

Pursuant to a Board remand in May 2014, VA provided additional VCAA notification and obtained a medical etiological opinion with respect to his hypertension, to include any relationship it has with diabetes mellitus.  The VA examiner reviewed the evidence of record, considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and her knowledge of medical principles.  Thus, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

Moreover, during the April 2013 Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  The undersigned also left the record open for 60 days for the submission of any additional evidence.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Pertinent Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for cardiovascular-renal disease, including hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

Analysis

The Veteran avers that his current hypertension disability is related to service.  Initially when filing his claim, the Veteran stated that his hypertension was due to Agent Orange exposure.  After receiving service connection for diabetes mellitus, the Veteran's main theory of entitlement for service connection for hypertension was on a secondary basis to the service-connected diabetes.  Thus, most of the arguments proffered by the Veteran and his representative primarily focus on secondary service connection.  The Board has considered each applicable theory of service connection as set forth in the analysis below.

The Veteran has a current hypertension disability.  Pertinent VA regulations provide that the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2014).  This provision also states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.  However, the Board concedes that the Veteran has hypertension as it is noted in post-service treatment records that he has had a past medical history of hypertension and that he has been taking medication for this disability (see June 2009 VA Examination Report).  

As previously indicated, service treatment records for active duty service are incomplete.  There are service treatment records, including various examinations conducted throughout the Veteran's period of Reserves service, spanning from November 1978 to December 1993.  These examinations, for the most part, contain blood pressure readings and are also accompanied by a Report of Medical History.  In all of the Reports of Medical History, the Veteran has denied having high blood pressure.  

In November 1978, the Veteran's blood pressure readings were 128/80 and 120/84.  In December 1979, the readings were 124/80 and 128/84.  In November 1980, the readings were 110/70, 124/60,and 110/74.  In November 1982, the readings were 120/80, 124/82, and 120/80.  In December 1983, they were 120/84, 126/82, and 124/86.  In November 1984, the blood pressure readings were 118/70, 114/68, and 118/86.  In November 1985, they were 122/70, 124/72, and 120/70.  In November 1986, they were 122/80, 120/78, and 118/80.  In November 1987, they were 122/78, 132/82, and 114/78.  In December 1988, they were 122/78 and 122/78.  In January 1991, they were 108/82 and 110/80.  In January 1993, the blood pressure reading was 124/84 on examination and "elevated cholesterol" was indicated.  In December 1993, the Veteran's blood pressure reading was 122/80.  In summary, a review of the service treatment records from 1978, approximately 3 years after separation from active duty service, to 1993 reveal no blood pressure reading that is indicative of hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1). 

A January 2009 letter from Dr. M.C., a private physician, indicates that the Veteran has been a patient of his for almost 20 years and within the past year, the Veteran has developed type 2 diabetes and is undergoing current treatment with medications.  Dr. M.C. wrote that other medical conditions include hyperlipidemia and hypertension.  

In June 2009, the Veteran was afforded a VA examination for diabetes which also involved an assessment of his hypertension disability.  The June 2009 VA examination indicates that the onset of hypertension was in 2003.  He was "[p]laced on medication for hypertension after screening.  Now on formulary atacand."  His course since onset was noted as stable and he was currently taking medication for hypertension.  This VA examination report shows that the onset of the Veteran' diabetes was in 2007, after the stated onset of hypertension.  In fact, on the VA examination report, the examiner noted a diagnosis of hypertension that was not a complication of the diabetes (the rationale was that hypertension was pre-existing diabetes).  The examiner noted that the Veteran's hypertension was not a condition that was worsened or increased by his diabetes.  

In February 2010, Dr. M.C. submitted another letter stating that he first noted elevated blood sugar in the Veteran in 2004 at which point he recommended that the Veteran treat this with exercise and diet.  In 2007, the Veteran was started on oral medication as the elevation noted in the blood sugar was worse than in 2004.  Dr. M.C. stated that another physician started the Veteran on oral medication for hypertension in 2007, when he was seen for a prostate condition.  Thus, Dr. M.C. made the point that the Veteran had blood sugar problems prior to 2007.  

VA treatment records from 2010 and 2011 indicate that the Veteran's hypertension and diabetes were controlled with medications.

A medical opinion was obtained in June 2014 primarily to address the etiology of hypertension with respect to its relationship to service-connected diabetes.  The examiner noted that the onset of the Veteran's hypertension, after reviewing the record, was in 2003, and the onset of diabetes mellitus was noted to be in 2007.  She commented that Dr. M.C. found elevated blood glucose in 2004 and explained that this would indicate glucose intolerance without meeting the criteria for diabetes as established by the American Diabetes Association (ADA).  In 2007, the Veteran was said to meet the ADA and Agent Orange benefits criteria for diabetes.  She stated that in 2007, the Veteran was prescribed Metformin and in December 2008 "A1C was 7.4."  She commented that the Veteran had normal renal function in the most recent 2013 lab and his blood pressure was under control.  She stated that there is no proof of cause and effect between the hypertension and diabetes; no indication of worsening of condition or aggravation.  In rendering a negative opinion, she stated that there was no reason to suspect that the Veteran's hypertension was caused by his diabetic condition.  She reasoned that there does not appear to have been any renal influence or involvement over the years.

Post-service treatment records show that hypertension has been first noted in the record as early as 2003.  Thus, as hypertension has not been shown to manifest within one year after separation from service, the applicable presumptive does not apply under 38 U.S.C.A. §§  1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§  3.307, 3.309.  The Board also notes that although hypertension is an enumerated chronic disease, hypertension was not noted or diagnosed during service or within one year after separation.  As the evidence establishes that the Veteran did not have characteristic manifestations of the disease process during service or within one year after separation, service connection under 38 C.F.R. § 3.303(b) is not applicable.

According to VA regulations, if the Veteran served in Vietnam, he is presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  Hypertension is not on the list of diseases presumed service connected in veterans exposed to Agent Orange.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e); see also 38 C.F.R. § 3.309(e), Note 3 (ischemic heart disease, which is on the list of diseases presumed service connected in veterans exposed to Agent Orange, does not include hypertension).  However, the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.304(d).  

Even when considering direct service connection for hypertension, the Board finds that post-service evidence is devoid of a showing of complaints and/or treatment related to hypertension following active service until years thereafter.  In fact, treatment for hypertension as is not shown in the record until 2003 as evidenced by the medical records.  The Board emphasizes the multi-year gap (approximately 28 years) between discharge from active duty service (1975) and evidence of hypertension in approximately 2003.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for disability can be considered as a factor in resolving claim).  

The Board notes that there is no competent opinion supporting the contention that the Veteran has hypertension due to any event or incident in service.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F. 3d 1372 (2007); see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is competent to report what he or she experiences through one of the senses. See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, the etiology of hypertension is a complex medical matter beyond the expertise of a layperson.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  In this instance, no individual with appropriate expertise has related hypertension to any in-service event.  The evidence falls short of suggesting a nexus between hypertension and an in-service event.  As such, with regard to the issue of causation, there are no Jandreau/Buchanan exceptions, beyond a remote post-service diagnosis, that are applicable to this issue.  Accordingly, service connection for hypertension on a direct basis is not warranted.

Considering the facts under the theory of secondary service connection - the predominant theory advanced by the Veteran - the Board finds that the most probative evidence of record weighs against the Veteran's claim.  

The Veteran testified at his Board hearing that his diagnosis of diabetes predated his hypertension, which he reported was not noted by the medical professionals until 2006, with medication treatment beginning in 2007.  The evidence shows a discrepancy in the timeline as to the onset of hypertension.  The Veteran's statements and Dr. M.C.'s letter, stating that another physician started the Veteran on medication for hypertension in 2007, would suggest that diabetes predated the hypertension.  However, the June 2009  VA examination indicates that the onset of hypertension was in 2003.  He was "[p]laced on medication for hypertension after screening.  Now on formulary atacand."  His course since onset was noted as stable and he was currently taking medication for hypertension at the time of the June 2009 VA examination.  This VA examination report shows that the onset of the Veteran' diabetes was in 2007, after the onset of hypertension.  In fact, on the report, the examiner noted a diagnosis of hypertension that was not a complication of the diabetes (the rationale was that hypertension was pre-existing diabetes).  Hypertension was not stated to be a condition that worsened or increased by the Veteran's diabetes.  Furthermore the date of onset of hypertension was later confirmed as 2003 by the June 2014 VA examiner who rendered a medical opinion on secondary service connection.  The Board finds that the probative evidence of record as to the onset of hypertension is the June 2009 VA examination report which indicates that the Veteran's hypertension was stable as he was already on medication and receiving treatment for his hypertension; thus, hypertension pre-existed the Veteran's diabetes.  Regardless, the Board has considered whether the diabetes has aggravated the hypertension.

After careful consideration of the evidence of record, to include the Veteran's arguments, the Board finds that the most probative evidence of record as to the relationship between hypertension and service-connected diabetes mellitus is the June 2014 VA medical examiner's opinion.  She reviewed the Veteran's record, to include the private medical evidence (Dr. M.C.'s letters), and more saliently, she addressed the timeline of the Veteran's hypertension and diabetes diagnoses, and provided an opinion on secondary service connection based upon her knowledge of the facts of the Veteran's case and known medical principles.  She offered reasoning that the Veteran had normal renal function in his most recent 2013 lab and his blood pressure was under control.  As she did not find any renal influence or involvement over the years, she found no connection between his hypertension and diabetes.  She reviewed the Veteran's medical data and saw no indication of worsening of hypertension or aggravation, and she found no proof of cause and effect between the two disabilities for this Veteran.  A medical opinion will be considered more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board notes that only the Veteran's statements in support of his claim are contrary to the June 2014 medical opinion.  Dr. M.C.'s letters merely acknowledge that the Veteran has hypertension and diabetes concurrently with comments as to the timeline of diagnoses for the two disabilities.  Dr. M.C.'s statements cannot be read for an opinion addressing causation or aggravation of the hypertension.

In sum, the evidence deemed most probative by the Board (the June 2014 VA medical opinion) establishes that service connection for hypertension, to include as secondary to diabetes mellitus, is not warranted.  The evidence establishes that hypertension was not manifest during service or within one year of separation and there is not competent evidence otherwise linking hypertension to service, to include exposure to Agent Orange.  Additionally, the evidence shows that hypertension was not caused or aggravated by the diabetes mellitus.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is denied.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


